Exhibit 10.05
 



Personal and Confidential
 


 
December 17, 2007
 
 
Peter A. Navin
1819 Polk Street #201
San Francisco, CA 94109
 
RE: Offer of Employment
 
Dear Peter:
 
Shutterfly, Inc. (the “Company” or “Shutterfly”) is pleased to offer you the
opportunity to join Shutterfly. You are being offered a position as Vice
President Human Resources reporting to me. If you decide to join us, then your
anticipated start date will be January 3, 2008.
 
Compensation
 
Your annual base pay will be $215,000, less applicable taxes and withholdings.
You will be paid semimonthly in accordance with the Company’s normal payroll
procedure. Additionally, you will be eligible to participate in the Executive
Bonus Plan to be approved by the Compensation Committee for 2008. Under the
Executive Bonus Plan, it is anticipated that you will be eligible for a bonus of
up to 30% of your base pay based upon you and the Company reaching certain
performance goals.
 
Hire in Bonus
 
Shutterfly will provide you with a hire in bonus of $20,000, repayable on a
pro-rata basis if you voluntarily terminate your employment with the Company
within twelve (12) months from your actual employment start date.
 
Stock Option
 
Subject to the approval of the Company’s Board of Directors, you will be granted
a stock option (the “Option”) to purchase 90,000 shares of the Company’s Common
Stock, at an exercise price equal to the fair market value of the Common Stock
on the date the Board grants your Option in accordance with the Board’s stock
option grant procedures.  Since you will be an executive officer, our procedure
provides for stock option grants only four times a year (on February 29, May 31,
August 31 and November 30). Therefore, based on your anticipated start date
above, the grant of your Option is anticipated to occur on February 29,
2008.  Your vesting will begin on your hire date. Your Option will be subject to
terms, conditions and restrictions similar to those contained in the Company’s
2006 Equity Incentive Plan (the “Plan”) and the execution of a stock option
agreement adopted pursuant to such Plan.
 
Severance
 
After expiration of the Introductory Period (defined below), if your employment
is involuntarily terminated without Cause (as defined below), then you will
receive an amount (the “Severance”) equal to six (6) months salary (determined
using the monthly rate in effect on the date of termination of your employment)
which will be paid over the following six (6) months (subject to a six-month
delay if such delay is required to avoid the penalty taxes that may otherwise be
imposed by Section 409A of the Internal Revenue Code of 1986, as amended),
provided you have executed, and not revoked, a general release of claims in
favor of the Company (in a form prescribed by the Company) and returned all
Company property.
 
“Cause” shall mean your (i) gross negligence or willful misconduct in the
performance of your duties; (ii) commission of any act of fraud or material
dishonesty with respect to the Company; (iii) conviction of, or plea of guilty
or “no contest” to, a felony or a crime of moral turpitude or dishonesty; (iv)
material breach of any proprietary information and inventions agreement with the
Company, including the Employee Invention Assignment and Confidentiality
Agreement attached to this letter as Exhibit A, or any other unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or (v)
repeated failure to perform the duties reasonably assigned to you after
receiving written notification of such failure and a reasonable opportunity to
cure such failure which shall not be less than 30 days following such notice.
 
Benefits
 
As an employee, you will also be eligible to receive certain employee benefits
including medical and dental coverage. The medical, dental and vision coverage
begin on your date of hire as an employee. Additionally, you are eligible to
participate in the Company’s 401(k) plan. The Company reserves the right to
revise or discontinue any or all of its benefit plans, at any time, in the
Company’s sole discretion. Enclosed is some information on the Company benefit
plans.
 
Holidays
 
Shutterfly generally observes twelve (12) paid holidays each calendar year. The
holiday schedule may change at management’s discretion.
 
Paid Time Off
 
In order to allow you flexibility with your free time, the Company has a paid
time off policy. You begin to accrue paid time off on your date of hire. You
will accrue fifteen (15) days of paid time off per year for your first three
(3) years of employment, subject to the paid time off policy.
 
 
 

--------------------------------------------------------------------------------

 
Introductory Period
 
Your first ninety (90) days of work is known as an “Introductory Period”. This
“getting acquainted” period gives the Company the opportunity to determine your
ability to perform your job. It also provides you with the opportunity to
determine if you are satisfied with the job and the Company.  Either you or the
Company can terminate the employment relationship at any time during or after
the Introductory Period, with or without Cause or advance notice.
 
Employment Eligibility Verification
 
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three
(3) business days of your date of hire with the Company, or our employment
relationship with you may be terminated.
 
Employment at Will
 
If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason, as you deem appropriate. The
Company will have a similar right and may terminate its employment relationship
with you at any time, with or without Cause or advance notice.
 
Acceptance of Offer
 
To indicate your acceptance of the terms of this offer, please sign and date in
the space provided below and return an executed copy to Shutterfly; 2800 Bridge
Parkway; Redwood City, CA 94065; Attention: Human Resources or via Fax to
(650) 610–5280 no later than December 19, 2007 after which this offer will
expire. A duplicate original is enclosed for your records. In addition to this
letter, your offer of employment is conditioned upon your: (1) completion and
signing of the Shutterfly employment application; (2) successful completion of a
background and reference check and (3) your signing of the Shutterfly Employee
Invention Assignment and Confidentiality Agreement (and any other similar
agreements relating to proprietary rights between you and the Company).
 
In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, this agreement, or the termination of
your employment with the Company for any reason (including, but not limited to,
any claims of breach of contract, wrongful termination or age, sex, race,
national origin, disability or other discrimination or harassment), all such
disputes shall be fully, finally and exclusively resolved by binding arbitration
conducted by JAMS under JAMS Employment Arbitration Rules and Procedures then in
effect, which are available online at JAMS’ website at www.jamsadr.org You and
the Company hereby waive your respective rights to have any such disputes or
claims tried before a judge or jury.
 
This letter agreement, the Shutterfly Employee Invention Assignment and
Confidentiality Agreement, the Plan and the stock option agreement for the
Option constitute the entire agreement between you and the Company regarding the
terms and conditions of your employment with the Company and together supersede
any prior representations or agreements, whether written or oral. This letter,
along with any agreements herein, may not be modified or amended except by a
written agreement signed by the Chief Executive Officer of the Company.  If by
November 29, 2007, we have not received a copy of this letter executed by you,
then we will assume you have decided not to join the Company.
 
We look forward to your positive response and welcoming you to the Shutterfly
team.
 
Sincerely,
 
/s/Jeff Housenbold
Jeff Housenbold
CEO & President
 
 
Enclosures
 


 
Acknowledged and Agreed:
 
I agree to and accept employment with Shutterfly on the terms and conditions set
forth in this agreement. I understand and agree that my employment with the
Company is at-will.
 
Signature:                      /s/Peter A.
Navin                                                                           Date:   12/19,
2007
           Peter A. Navin
 


 
Exhibit A: Employee Invention Assignment and Confidentiality Agreement